In this case the defendant, who had removed out of the state, beyond the jurisdiction of the court, after suit brought, neglected to pay a sum of money previously directed by an order of the court to be paid for plaintiffs costs and counsel fees, and an execution was issued therefor and returned unsatisfied.
On application upon notice, Parker, Justice, made an order that defendant pay the amount allowed by the first order and ten dollars, costs of this motion, in twenty' days, or in default thereof that his answer be struck out, and the cause proceed as if no answer had been put in.